                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Steven Foss,                        )
                                    )    ORDER FOR STATUS CONFERENCE
             Plaintiff,             )
                                    )
      vs.                           )
                                    )
Bakken Oil Express, LLC,            )
                                    )    Case No. 1:18-cv-166
             Defendant.             )
______________________________________________________________________________

       The court shall hold a status conference with the parties at 9:00 a.m. on October 30, 2019,

to discuss their progress regarding discovery. To participate in the conference, counsel shall call

the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT SO ORDERED.

       Dated this 25th day of September, 2019.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
